EXHIBIT 10X

FIFTH AMENDMENT TO

REVOLVING CREDIT AND

SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this ‘Fifth
Amendment’) executed and delivered as of August 3, 2007 by and between WACHOVIA
BANK, NATIONAL ASSOCIATION (“Bank”), and among AUTOINFO, INC, a Delaware
corporation, SUNTECK TRANSPORT CO., INC., a Florida corporation and SUNTECK
TRANSPORT CARRIERS, INC. F/K/A SUNTECK TRANSPORT & LOGISTICS, INC., a Florida
corporation (collectively, the “Borrower”).

 

RECITALS:

 

A.            On May 23, 2003, Borrower and Bank executed and delivered that
certain Revolving Credit and Security Agreement (the “Credit Agreement”) under
the terms of which Bank provided a line of credit to Borrower in the amount of
$l,500,000.

 

B.             On June 29, 2004 Borrower and Bank, executed and delivered that
certain First Amendment to Revolving Credit and Security Agreement (the “First
Amendment”) which increased the Maximum Loan Amount to $2,500,000, extended the
facility and amended certain other terms of the Credit Agreement

 

C.             On July 3, 2005, Borrower and Bank, executed and delivered that
certain Second Amendment to Revolving Credit and Security Agreement (the “Second
Amendment”) which modified the reporting requirements and amended certain other
terms of the Credit Agreement as amended by the First Amendment.

 

D.            On September 23, 2006, Borrower and Bank, executed and delivered
that certain Third Amendment to Revolving Credit and Security Agreement (the
“Third Amendment”) which increased the Maximum Loan Amount to $4,000,000 and
extended the facility and terms of the Credit Agreement as amended by the First
Amendment and further amended by the Second Amendment.

 

E.             On April 25, 2007, Borrower and Bank, executed and delivered that
certain Fourth Amendment to Revolving Credit and Security Agreement (the “Fourth
Amendment”) which added certain standby letters of credit terms to the Credit
Agreement as amended by the First Amendment and further amended by the Second
Amendment and further amended by the Third Amendment.

 

F.             The parties desire to make certain changes to the tents of the
Credit Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment, as described herein.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and other
good and valuable consideration, the Bank and the Borrower hereby agree as
follows:

 

1.             Definitions. All capitalized terms used herein shall havethe same
meanings as used in the Credit Agreement, unless otherwise defined in this Fifth
Amendment and the rules of construction set forth in the Credit Agreement shall
apply to this Fifth Amendment. Any reference herein to the Credit Agreement
shall mean the Credit Agreement as amended by the

 

1

 

--------------------------------------------------------------------------------

 

First Amendment, the Second Amendment, theThird Amendment, the FourthAmendment,
and this Fifth Amendment.

 

2.

Amendments.

 

 

(A)

Borrower. The definition of Borrower as noted in the first sentence of the first
paragraph of the Credit Agreement is hereby amended and restated to read as
follows;

 

“AUTOINFO, INC., a Delaware corporation, SUNTECK TRANSPORT CO., INC., a Florida
corporation and SUNTECK TRANSPORT CARRIERS, INC. F/K/A SUNTECK TRANSPORT &
LOGISTICS, INC., a Florida corporation (collectively, the “Borrower”),”

 

 

(B)

Maximum Loan Amount. The definition of Maximum Loan Amount in Exhibit Ito the
Credit Agreement is hereby amended and restated to read as follows:

 

“Maximum Loan Amount” means Nine Million Dollars ($9,000,000).”

 

 

(C)

Termination Date. The definition of Termination Date in Exhibit 1 to the Credit
Agreement is hereby amended and restated to read as follows:

 

“Termination Date” means June 30, 2009 (unless extended in writing by Bank).”

 

 

(D)

Borrowing Base. The definition of Borrowing Base in Exhibit 1 to the Credit
Agreement is hereby amended and restated to read as follows:

 

“Borrowing Ease” means at any time the sum of (i) up to eighty percent (80%) of
the total amount of Eligible Accounts, plus (ii) eighty percent (80%) of
Unbilled Deliveries, less the amount of any Reserves required by Bank.”

 

 

(E)

Unbilled Deliveries. The definition of Unbilled Deliveries shall be added in
Exhibit 1 to the Credit Agreement to read as follows:

 

    “Unbilled Deliveries” means services that are provided to customers that are
completed but unbilled as of month end.”

 

 

(F)

Eligible Accounts. The definition of Eligible Accounts in Exhibit 1 to the
Credit Agreement is hereby amended and restated to read as follows;

 

  “Eligible Account” means all Accounts evidenced by an invoice (valued at the
face amount of such invoice, less maximum discounts, credits and allowances
which may be taken by Account Debtors on such Accounts, and net of any sales
tax, finance charges or late payment charges or included in the invoiced amount)
created or acquired by Borrower arising from the sale of Inventory and/or the
provision of certain services in Borrowers ordinary course of business (as
approved by Bank) in which Bank has a first priority, perfected security
interest (subject only to Permitted Liens), but excluding (a) Accounts
outstanding for longer than sixty (60) days from the date of original invoice;
(b) all Accounts owed by an Account Debtor if more than fifty percent (50%) of
the Accounts

 

2

 

--------------------------------------------------------------------------------

 

owed by such Account Debtor to Borrower are deemed ineligible hereunder; (c)
Accounts owing from any Affiliate of Borrower; (d) Accounts owed by a creditor
of Borrower to the extent of the amount of the indebtedness of Borrower to such
creditor; (e) Accounts which are in dispute or subject to any counterclaim,
contra-account or offset; (f) Accounts owing by any Account Debtor which is not
Solvent; (g) Accounts arising from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or similar basis or which is
subject to repurchase, return, rejection, repossession, loss or damage; (h)
Accounts owed by an Account Debtor located outside of the continental United
States of America, except for Accounts owed by an Account Debtor located in any
province or territory of Canada, unless in Bank’s sole and absolute discretion,
such Account is supported by a letter of credit or credit insurance assigned to
Bank and which is issued by a financial institution and in an amount which is
acceptable to Bank in its sole and absolute discretion; (1) Accounts owed by the
United States of America or other governmental or quasi-governmental unit,
agency or subdivision unless Borrower shall have complied with all applicable
federal and state assignment of claims laws, provided that Accounts of the Army
Air Force Exchange Services (AAFES) shall be eligible; (j) Accounts as to which
the goods giving rise to the Account have not been delivered to and accepted by
the Account Debtor or the service giving rise to the Account has not been
completely performed or which do not represent a final sale; (k) Accounts for
which the total amounts owed thereunder by an Account Debtor (together with its
Affiliates) exceeds a credit limit established by Bank in its sole and absolute
discretion (to the extent of such excess); (I) Accounts evidenced by a note or
other instrument or chattel paper or reduced to judgment; (m) Accounts for which
the total of all Accounts from an Account Debtor (together with the Affiliates
of the Account Debtor) exceed ten percent (10%) of the total Accounts of
Borrower (twenty percent (20%) with respect to Megasys, Inc., unless a higher
concentration limit is approved by Bank in its sole and absolute discretion) (to
the extent of such excess); (xi) Accounts which, by contract, subrogation,
mechanics’ lien laws or otherwise, are subject to claims by Borrowers creditors
or other third parties or which are owed by Account Debtors as to whom any
creditor of Borrower (including any bonding company) has lien or retainage
rights; (o) Accounts of the type described in Exhibit 1. lB (if any) and any and
alt other Accounts the validity collectibility, or amount of which is determined
in good faith by Borrower or Bank to be doubtful; (p) Accounts owed by an
Account Debtor which is located in a jurisdiction where Borrower is required to
qualify to transact business or to file reports, unless Borrower has so
qualified or filed; (q) Accounts owed by an Account Debtor who disputes the
liability therefor, (r) Accounts owed by an Account Debtor that shall be the
subject of any proceeding of the type described in Section 8.1(e) or (f); and
(s) any Account to the extent such account debtor has an obligation to the
Borrower under a promissory note or other contract which represents a converted
prior Account due from such account debtor to Borrower, or (t) any other any
other Account which Bank otherwise in its sole and absolute discretion deems to
be ineligible. No Account shall be an Eligible Account if any representation,
warranty or covenant herein relating thereto shall be untrue, misleading or in
default. Bank may determine, on a daily basis, whether any Account constitutes
an Eligible Account, and if an Eligible Account subsequently becomes ineligible
its ineligibility shall be immediate.”

 

3

 

--------------------------------------------------------------------------------

 

 

(G)

Borrowing Base Certificate. Section 5.6(a) of the Credit Agreement is hereby
amended and restated to read as follows:

 

“(a) Periodic Borrowing Base Information. Within twenty(20) days of the end of
each month (or more frequently if required by Bank), a completed Borrowing Base
Certificate in such form as Bank shall require (a “Borrowing Base Certificate’).
Each Borrowing Base Certificate shall be certified by the chief financial
officer or president of Borrower to be accurate and complete and in compliance
with the terms of the Loan Documents. Bank shall accept the following form of
Borrowing Base Certificate until it notices Borrower otherwise: (a) for months
which do not end on a calendar quarter end, Borrower shall deliver to Bank a
Borrowing Base Certificate in the form of the attached Exhibit “A”, which
includes an accounts receivable aging and inventory report and complete the
Borrowing Base Certificate using the following calculation: total of all
Eligible Accounts plus Unbilled Deliveries multiplied by 80%, less amount of any
Reserves required by Bank, and (b) for months ending on calendar quarter ends,
Borrower shall deliver to Bank a Borrowing Base Certificate in the form of the
attached Exhibit “B”, which includes (i) an accounts receivable report in a form
approved by the Bank (an “Accounts Receivable Report’) which shall include the
amount and age of each Account, the name and mailing address of each Account
Debtor, a detailing of all credits due such Account Debtor by Borrower stated in
the number of days which have elapsed since the date each such credit was issued
by Borrower, and such other information as Bank may require in order to verify
the Eligible Accounts, all in reasonable detail and in form acceptable to Bank,
(ii) a report reconciling (x) the Accounts of Borrower as set forth on the
Accounts Receivable Report attached to the Borrowing Base Certificate to (y) the
aggregate Accounts set forth in the financial statements delivered to Bank
pursuant to Section 5.6(b) (which shall be based upon Borrowers general
ledger).”

 

 

(H)

Unbilled Deliveries Report. A new subsection (i) shall be added to Section 5.6
of the Credit Agreement titled “Financial Information” and shall read as
follows:

 

“(i) Unbilled Deliveries Report. Within twenty (20) days of the end of each
month (or more frequently if required by Bank, Borrower shall deliver to Bank an
Unbilled Deliveries Report (using the definition for Unbilled Deliveries set
forth in Exhibit 1) in reasonable detail and in form acceptable to Bank.”

 

 

(I)

Standby Letters of Credit. The tint sentence of Section 2.10(a) of the Credit
Agreement is hereby amended and restated to read as follows:

 

“At its discretion, Bank may from time to time issue, extend or renew standby
letters of credit for the account of Borrower or its Subsidiaries up to a
maximum aggregate amount of $1,000,000.”

 

3.              Effectiveness. The effectiveness of this Fifth Amendment shall
be subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 3:

 

 

a.

Delivery of Documents. The Bank shall have received counterparts of the
following documents executed by the Borrower and dated as of the date hereof:

 

4

 

--------------------------------------------------------------------------------

 

 

(i)

this Fifth Amendment;

 

(ii)

that certain Fourth Renewal Revolving Promissory Note dated of even date
herewith; and

 

(iii)

such documents, certificates, affidavits and acknowledgments as may be
reasonably required by the. Bank to consummate the transaction contemplated by
this Fifth Amendment.

 

 

b.

Other Conditions Precedent. Borrower shall pay all of Banks reasonable
attorneys’ fees and costs incurred in connection with the transaction
contemplated by this Fifth Amendment. Borrower shall pay to Bank that certain
commitment fee in the amount of $12,500.00.

 

4.             No Event of Default/ Representations and Warranties. The Borrower
certifies to the Bank that Borrower has kept, observed, performed and fulfilled
each and every covenant, provision and condition of the Credit Agreement and
each other Loan Document to which Borrower is a party on its part to be
performed and that no Event of Default has occurred with respect to Borrower
under the Credit Agreement or any other Loan Document to which Borrower is a
party. The Borrower further certifies to Bank that, both immediately before and
after giving effect to this Fifth Amendment, the representations and warranties
set forth in Article 4 of the Credit Agreement with respect to the Borrower, are
me and correct in all material respects on and as of the date of this Fifth
Amendment.

 

5.             Credit Agreement Confirmed. This Fifth Amendment shall be deemed
to be an amendment to the Credit Agreement, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in each and every respect.

 

6.

Miscellaneous.

 

a.              Invalidity. In the event that any one or more of the provisions
contained in this Fifth Amendment shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Fifth Amendment.

 

b.             Counterpart. This Fifth Amendment may be executed in several
counterparts, and itshall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

c.              Reference. From and after the effective date hereof, all
references to the Credit Agreement shall be deemed to be references to the
Credit Agreement as amended by this Fifth Amendment.

 

d.             Governing Law. This Fifth Amendment shall be governed by and
interpreted and enforced in accordance with the laws of the State of Florida.

 

[Signature page to follow]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the date first above written.

 

 

“BANK”

 

Wachovia Bank, National Association

 

By: /s/Robin B. Henderson

 

Name:

Robin B. Henderson

 

Title:

Senior Vice President

 

 

 

“BORROWER”

 

 

AutoInfo, Inc.

 

By: /s/Harry M. Wachtel

 

Name:

Harry M. Wachtel

 

Title:

President

 

Sunteck Transport Co., Inc.

 

By: /s/ Harry M. Wachtel

 

Name:

Harry M. Wachtel

 

Title:

President

 

Sunteck Transport Carriers, Inc.

f/k/a Sunteck Transport & Logistics, Inc.

 

By: /s/ Harry M. Wachtel

 

Name:

Harry M. Wachtel

 

Title:

President

 

 

6

 

--------------------------------------------------------------------------------

 